Per Curiam.
The transcript on appeal in this cause was filed April 6, 1886; the abstract, three weeks thereafter. By stipulation, the time for filing appellant’s brief was extended to July 1st succeeding. No briefs have ever been filed; but on June 25, 18S8, two years after the lime fixed therefor by The stipulation had expired, briefs were tendered to the clerk for filing. In the meantime, *552one of counsel for appellees in the court below and in this court had died, and*the sole remaining counsel had become district judge. Nothing appears upon the record to show that appellees were served with notice of the tendering of the briefs, or of a motion for leave to file the same; nor was any such motion ever presented to the court. Under these circumstances it would be manifestly unjust for us to consider the briefs tendered by appellant, and we shall treat the cas8 as though the tender had not been made. The appeal is dismissed for want of prosecution.

Appeal dismissed.